Case: 11-60811     Document: 00511858710         Page: 1     Date Filed: 05/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012
                                     No. 11-60811
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAYRAL T. NATHAN,

                                                  Plaintiff-Appellant

v.

R. HANCOCK, individually and in her official capacity as the Warden at SMCI
in Area I; T. SEABROOK, individually and in her official capacity as the Deputy
Warden at SMCI in Area I; D. MCLEOD, individually and in her official capacity
as the Disciplinary Hearing Officer at SMCI in Area I; NURSE JEMISON,
individually and in her official capacity as a RN with Wexford Health Care Co.
at SMCI,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:11-CV-139


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Dayral T. Nathan, Mississippi prisoner # 38465, proceeding pro se and in
forma pauperis (IFP), appeals the dismissal as frivolous pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i) of his 42 U.S.C. § 1983 civil rights action. Nathan contends


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60811    Document: 00511858710       Page: 2   Date Filed: 05/17/2012

                                   No. 11-60811

that prison officials violated his rights under the Due Process Clause by basing
a disciplinary conviction on an incomplete urine test that gave a positive result
for THC and because the hearing officer conducted an investigation by
contacting the prison nurse to determine whether Nathan was on any
medications that might give a false positive result.
      We review the dismissal as frivolous of a prisoner’s § 1983 complaint for
abuse of discretion. Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).
Section 1915(e)(2)(B)(i) provides that a district court shall dismiss an IFP
complaint if the district court determines that the complaint is frivolous. A
complaint is frivolous if it lacks an arguable basis either in law or in fact. Siglar
v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). A complaint lacks an arguable
basis in law if it is based on an “indisputably meritless legal theory.” Id.
      Nathan does not assert the Eighth Amendment claim raised in his
complaint, nor does he challenge the district court’s denial of his request for
class certification. Although filings of pro se prisoners are to be liberally
construed, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), a prisoner must
provide arguments for this court’s consideration. Grant v. Cuellar, 59 F.3d 523,
524-25 (5th Cir. 1995). Accordingly, these claims are not adequately briefed and
are abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      The punishment received for the disciplinary infraction was a reduction
in line class. A reduction in line class or a change in custody status does not
implicate a liberty interest protected by the Due Process Clause because the
effect of those classifications on a prisoner’s ultimate release date is too
speculative. Malchi v. Thaler, 211 F.3d 953, 958-59 (5th Cir. 2000); Luken v.
Scott, 71 F.3d 192, 193 (5th Cir. 1995). Likewise, a prisoner’s change in custody
status, including his placement in disciplinary segregation or lock-down; the loss
of recreation and commissary privileges; and the imposition of cell restrictions,

                                         2
   Case: 11-60811   Document: 00511858710      Page: 3    Date Filed: 05/17/2012

                                  No. 11-60811

does not implicate a liberty interest because those punishments do not represent
“the type of atypical, significant deprivation in which a State might conceivably
create a liberty interest.” Sandin v. Conner, 515 U.S. 472, 486 (1995); Madison
v. Parker, 104 F.3d 765, 768 (5th Cir. 1997); Luken, 71 F.3d at 193. The district
court did not abuse its discretion in determining that Nathan’s § 1983 action had
no basis in law and was frivolous. See Siglar, 112 F.3d at 193. Likewise, his
appeal is without arguable merit and is dismissed as frivolous. See 5TH CIR. R.
42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
      The dismissal of this appeal as frivolous counts as a strike under § 1915(g),
as does the district court’s dismissal of Nathan’s complaint. See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Because Nathan’s prior appeal
in Nathan v. Smith, 73 F. App’x 58, 59 (5th Cir. 2003), was dismissed as
frivolous, he now has accumulated three strikes. § 1915(g). Accordingly, Nathan
is barred from proceeding IFP in any civil action or appeal filed while he is
detained or incarcerated in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g); see Adepegba, 103 F.3d at 387-88.
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        3